MEMORANDUM**
Beatriz Escobar-Avila, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition.
The BIA did not abuse its discretion because Escobar-Avila did not file her motion to reopen with the BIA until more than ninety days after the BIA’s dismissal of her appeal. See 8 C.F.R. § 1003.2(c)(2) (a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened”).
Escobar-Avila’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.